         Case 2:20-cv-00277-RSM Document 13 Filed 05/18/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE


  DANIEL COSTELLO,

                         Plaintiff,                          Case No. C20-277RSM

                 v.
                                                             ORDER OF DISMISSAL
  LIFE INSURANCE COMPANY OF NORTH
  AMERICA,

                         Defendant.


       The Court having received notice that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii) the parties stipulate that this action be dismissed with prejudice and without an

award of fees or costs to any party, and it appearing that no issue remains for the Court's

determination,

       IT IS ORDERED that this action and all claims asserted herein are DISMISSED with

prejudice and without costs to any party.



       IT IS SO ORDERED this 18th of May, 2020.




                                              A
                                              RICARDO S. MARTINEZ
                                              UNITED STATES DISTRICT JUDGE
